DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 line 2 recites: “an aperture”. This should be corrected to read --the aperture--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Willis (US 1,106,691), in view of Purvis (US 2006/0145131) and Ahles (US 2,204,559).
Regarding claim 1, Willis discloses an elongated bracket (see Fig. 1) comprising: 
at least one each of a first type (A) and a second type (B) of mutually spaced fence member receiving channels (see annotated Figure 1 below); and 
a plurality of non-channel regions (C), the non-channel regions comprising an interconnecting region between each pair of adjacent channels, wherein the plurality of non- channel regions lie in a common plane, the channels extending out of the common plane and parallel to the common plane (see annotated Figure 1 below), and 
wherein the elongated bracket is configured to be secured to a single face of a support post (see Fig. 1).
Willis does not disclose the or each channel of the second type having a greater width than the or each channel of the first type, as measured along a length of the bracket.
Purvis teaches the or each channel of the second type (30) having a greater width than the or each channel of the first type (32), as measured along a length of the bracket (26, see Fig. 2), in order to allow for one of the barrier cable members to move within its respective receiving channel during an impact, therefore preventing immediate deformation of the elongated bracket and prolonging the safety features of the elongated bracket.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated bracket of Willis, with Purvis, such that it comprises a channel of the second type having a greater width than the or each channel of the first type, as measured along a length of the bracket, in order to allow for one of the barrier cable members to move within its respective receiving channel during an impact, therefore preventing immediate deformation of the elongated bracket and prolonging the safety advantages of the elongated bracket.
Willis fails to disclose a bracket wherein at least one of the non-channel regions comprises an aperture configured to receive a fastener in a plane perpendicular to the common plane and a plane of the channels for securing the elongated bracket to the single face of the support post.
Ahles teaches wherein at least one of the non-channel regions (see Fig. 2) comprises an aperture (opening for bolt 83) configured to receive a fastener in a plane perpendicular to the common plane and a plane of the channels for securing the elongated bracket to the single face of the support post (see Fig. 2), in order to provide an elongated bracket using fastener hardware that is significantly hidden within the post itself, therefore providing an aesthetically pleasing mounting system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket disclosed by Willis, with Ahles, such that it comprises at least one of the non-channel regions of the elongated bracket of Willis comprising an aperture configured to receive a fastener, in order to provide an elongated bracket using fastener hardware that is significantly hidden within the post itself, therefore providing an aesthetically pleasing mounting system.

    PNG
    media_image1.png
    809
    585
    media_image1.png
    Greyscale
                 
    PNG
    media_image2.png
    741
    435
    media_image2.png
    Greyscale


Regarding claim 4, Willis disclose a bracket wherein the non-channel regions (C in annotated Figure 1 above) comprise a pair of end regions at ends of the bracket (see annotated Figure 1 above).
Regarding claim 5, Willis as modified by Ahles discloses a bracket wherein at least one of the non- channel regions (C in annotated Figure 1 above) comprises an aperture (opening to accept bolt 83 of Ahles).
Regarding claim 8, Willis discloses a bracket wherein each of the first type of channels (A in annotated Figure 1 above) has a substantially semi-circular cross-section (A is bent to have a semi-circular cross section, see Fig. 1 of Willis).
Regarding claim 9, Willis discloses a bracket wherein each of the second type of channels (B in annotated Figure 1 above) has a linear central region (D) between arcuate end regions (E, see annotated Figure 1 below).

    PNG
    media_image3.png
    327
    261
    media_image3.png
    Greyscale

Regarding claim 10, Willis discloses a bracket comprising one channel of the second type (B, see annotated Figure 1 above).
Regarding claim 11, Willis discloses a bracket comprising one channel of the first type (A, see annotated Figure 1 above).
Willis fails to disclose three channels of the first type.
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated bracket disclosed by Willis wherein there are three channels of the first type on the bracket, as Willis does not disclose any structural or functional significance as to the specific number of channels of the first type, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket disclosed by Willis, such that it comprises three channels of the first type, in order to provide a series of spaced guardrail cables which further provides smaller gaps between the adjacent guardrail cables, reducing the likelihood of occupants passing through the guardrail and also providing a stronger guardrail barrier. 
Regarding claim 12, Willis discloses a bracket wherein a channel nearest to a first end of the bracket is of the first type (A, see annotated Figure 1 above), and a channel second nearest to the first end of the bracket is of the second type (B, see annotated Figure 1 above).
Regarding claim 13, Willis as modified by Purvis discloses a security barrier system comprising: 
a plurality of support posts (see Fig. 1 of Purvis), attached to a single face of each support post at least one elongated bracket according to claim 1 (see Fig. 1 of Willis); and 
a plurality of fence members (18 of Willis) orientated horizontally, each member of the plurality of fence members passing through a corresponding one of the fence member receiving channels (A and B seen in annotated Figure 1 above) of the at least one elongated bracket attached to each support post (see Fig. 1 of Willis), 
wherein the or each fence member receiving channel of the second type (B seen in annotated Figure 1 above) allows its respective fence member to slide upwardly along the support post and within the channel during an impact of a vehicle with the security barrier system (taught by receiving channel 30 of Purvis).
Regarding claim 25, Willis discloses a bracket comprising a single sheet of material bent to form the first type (A) and second type (B in annotated Figure 1 above) of mutually spaced fence member receiving channels (see Fig. 1 of Willis).

Claims 14-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Willis in view of Purvis and Ahles, as applied to claim 13 above, and further in view of Johansson (US 6,190,085).
Regarding claim 14, Willis as modified by Purvis discloses that each support post (13 of Willis) of the plurality of support posts (see Fig. 1 of Purvis), and the lengths of the elongated brackets orientated vertically (see Fig. 1 of Purvis).
Willis as modified by Purvis fails to disclose that each support post of the plurality of support posts has attached thereto two elongated brackets.
Johansson teaches a barrier system wherein each support post (11) of a plurality of support posts (see Fig. 2a) has attached thereto two elongated brackets (16, see Fig. 2a), in order to provide a barrier having protection on both sides of the posts, therefore increasing protection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier system disclosed by Willis as modified by Purvis, wherein each support post of the plurality of support posts has two elongated brackets attached thereto, in order to provide a barrier having protection on both sides of the posts, therefore increasing protection.
Regarding claim 15, Willis as modified by Purvis and Johansson discloses a barrier system wherein the two elongated brackets (bracket is Fig. 1 of Willis) attached to each support post (13 of Willis) of the plurality of support posts (see Fig. 1 of Purvis) are identical to each other and attached to each support post of the plurality of support posts at a same position along a length of the support post (see Fig. 1 of Purvis and Fig. 2a of Johansson).
Regarding claim 17, Willis as modified by Purvis and Johansson discloses a barrier system wherein at least one bolt (83 of Ahles) attaches the two elongated brackets (see Fig. 1 of Willis) to each support post (13 of Willis) of the plurality of support posts (see Fig. 1 of Purvis), the at least one bolt extending through: 
an aperture of a non-channel region (opening to accept bolt 83 of Ahles) of a first of the two elongated brackets; 
an aperture of the support post (opening in post 81 of Ahles); and 
an aperture of a non-channel region (opening to accept bolt 83 of Ahles) of a second of the two elongated brackets.
Regarding claim 18, Willis discloses a barrier system wherein the support posts (13 of Willis) have substantially rectangular cross sections (see Fig. 1 Willis).
Regarding claim 19, Willis discloses a barrier system wherein non-channel regions (C in annotated Figure 1 above) of the elongated brackets are flush with the support posts (13 of Willis, see Fig. 1 of Willis).
Regarding claim 20, Willis discloses a barrier system wherein each fence member (18 of Willis) of the plurality of fence members has a circular cross-section (see Fig. 1 of Willis), the circular cross- section having a fence member diameter (see Fig. 1 of Willis).
Regarding claim 21, Willis discloses a barrier system wherein each channel of the fence member receiving channels of the first type (A in annotated Figure 1 above) has a width and depth substantially equal to the fence member (18 of Willis) diameter (see Fig. 1 of Willis).
Regarding claim 22, Willis as modified by Purvis disclose a barrier system wherein each channel of the fence member receiving channels of the second type (B in annotated Figure 1 above) has a depth substantially equal to the fence member diameter (see Fig. 1 of Willis) and a width greater than the fence member diameter (taught by 30 of Purvis).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 8-15, 17-22 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619